13-2739-cv
Richards v. North Shore Long Island Jewish Health System

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 31st day of October, two thousand and fourteen.

PRESENT:

           RALPH K. WINTER,
           JOHN M. WALKER, JR.,
           JOSÉ A. CABRANES,
                                Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
JUNIOR RICHARDS,

                     Plaintiff-Appellant,

                     -v.-                                                                  No. 13-2739-cv

NORTH SHORE LONG ISLAND JEWISH HEALTH SYSTEM,

                      Defendant-Appellee. 
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
FOR PLAINTIFF-APPELLANT:                                                   SEIDIA R. BERNARD, Roach Bernard PLLC,
                                                                           Lynbrook, N.Y.

FOR DEFENDANT-APPELLEE:                                                   MARIANNE MONROY, Leonard M. Rosenberg,
                                                                          Lauren M. Levine, Garfunkel Wild, P.C., Great
                                                                          Neck, NY.

        Appeal from the June 26, 2013 judgment of the United States District Court for the Eastern
District of New York (Leonard D. Wexler, Judge).


                                                                   1
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the appeal from the June 26, 2013 judgment of the District Court is
AFFIRMED.

          Plaintiff Junior Richards appeals the judgment of the District Court in favor of defendants,
North Shore-Long Island Jewish Health System and Nicholas F. Camerano. Following a three-day
trial, a jury found that there was no merit to Richards’ claim of racial discrimination under 42 U.S.C.
§ 1981. On appeal, Richards contends that the District Court erred with regard to various
evidentiary and procedural rulings. We assume the parties’ familiarity with the facts and procedural
history of the case, as well as the issues on appeal.

                                            DISCUSSION

         We review an evidentiary ruling for clear abuse of discretion, requiring “manifest error”
before we will disturb them. Barrett v. Orange Cnty. Human Rights Comm’n, 194 F.3d 341, 346 (2d Cir.
1999). An evidentiary ruling that is an abuse of discretion constitutes reversible error only if it also
affects a party’s substantial rights. See Fed. R. Evid. 103(a). “Under Rule 403, so long as the district
court has conscientiously balanced the proffered evidence’s probative value with the risk for
prejudice, its conclusion will be disturbed only if it is arbitrary or irrational.” United States v.
Awadallah, 436 F.3d 125, 131 (2d Cir. 2006). Finally, a court is “not required to allow the trial to be
diverted into an inquiry into an entirely different incident involving to a significant extent different
people, places and events.” Barrett, 194 F.3d at 347.

         Richards challenges the district court’s exclusion of testimony from Koffi Louis. Richards
asserts that Mr. Louis’ testimony was necessary to show discrimination of a “similarly-situated
employee.” The plaintiff also contends that the District Court erroneously applied a “per se” rule
with regard to his preclusion of Mr. Louis’ testimony.

        We conclude that the district court’s evidentiary ruling in the instant case was not an abuse
of discretion. The District Court carefully weighed the relevance of the additional testimony and
determined that it was “marginally relevant.” The Court then noted the witness’ subjective belief
that “he was not discriminated against” and the fact that the witness “now has a better job” to
conclude that “under 403 the waste of time and confusion that this witness will lead to far
outweighs the probative value[.]” Jt. App’x 841. The balancing inquiry conducted by the District
Court is precisely what Fed. R. Ev. 403 envisioned and was certainly not an abuse of discretion.




                                                    2
                                          CONCLUSION

        Richards also claims that defendants engaged in discovery misconduct, that he was denied
the right to a fair trial, and that he should be afforded an additional opportunity to file post-trial
motions. We have considered all of plaintiff ’s arguments and find them to be without merit.
Appellant’s final argument related to defendants’ March 8, 2013 motion for attorneys’ fees and costs
is moot because the district court stayed its order and the defendants no longer seek enforcement.
Accordingly, the appeal from the June 26, 2013 judgment of the District Court is AFFIRMED.

                                               FOR THE COURT,
                                               Catherine O’Hagan Wolfe, Clerk of Court




                                                  3